Citation Nr: 1211908	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The Veteran served on active duty from February 1942 to July 1944.  He died in June 2001.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's application to reopen her previously denied claim for service connection for cause of the Veteran's death.

In April 2010, the Appellant was unable to attend the hearing before the undersigned Veterans Law Judge.  The Appellant's representative presented argument on the Appellant's behalf.  A transcript of the hearing is in the file.

In a decision in June 2010, the Board granted the Appellant's application to reopen her previously denied claim of service connection for cause of the Veteran's death and the Board then remanded the matter for additional procedural and evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2011, the Appellant submitted a statement from a private physician and waived the right to have the evidence initially considered by the RO. 





In August 2011, the Board obtained an opinion from an independent medical expert outside of VA.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional argument and evidence. 

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

During his lifetime, the Veteran's service-connected disabilities were rheumatic heart disease with aortic valve replacement, rated 60 percent; anxiety neurosis and reactive depression, rated 30 percent; and malaria, rated noncompensable.  From September 1996, the Veteran was first rated 100 percent on a schedular basis for rheumatic heart disease with aortic valve replacement and when the 100 percent schedular rating was terminated and a 60 percent rating for rheumatic heart disease with aortic valve replacement was assigned in accordance with the Rating Schedule, the Veteran was granted a total disability rating for compensation based on individual unemployability.

According to the death certificate, the Veteran died in June 2001.  The cause of death was coronary artery disease.  Alzheimer's disease and congestive heart failure were listed on the death certificate as contributing to the cause of death. 

In statements in June 2008 and in January 2011, a former VA treating physician stated that rheumatic heart disease should have been listed on the death certificate as a secondary cause of death.




In determining whether the service-connected rheumatic heart disease contributed to death, it must be shown that rheumatic heart disease contributed substantially or materially to cause death, that rheumatic heart disease combined to cause death, and that rheumatic heart disease aided or lent assistance to the production of death.  A causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

When a service-connected disease affects a vital organ, careful consideration should be given to the disability as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  38 C.F.R. § 3.312(c)(3). 

When the primary cause of death is so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

As the evidence of record is insufficient to decide the questions, pertaining to whether service-connected rheumatic heart disease was a contributory cause of death, further development under the duty to assist is needed. 







Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be reviewed by a VA cardiologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

a).  The service-connected rheumatic heart disease had resulted in debilitating effects and general impairment of health to an extent that the Veteran was materially less capable of resisting the effects of coronary artery disease, the primary cause of death; or, 

b).  The service-connected rheumatic heart disease was of a progressive or debilitating nature as to accelerate death, even though the primary cause of death, coronary artery disease, was so overwhelming that eventual death was anticipated irrespective of coexisting conditions.

The VA cardiologist is asked to consider the following significant facts:  

According to the death certificate, the Veteran was 80 years old at the time of death. 





On VA examination in August 1980, the diagnoses were rheumatic heart disease with mitral stenosis, coronary artery disease, and hypertension.  

VA hospital records show that in April 1992 the Veteran had a two vessel coronary artery bypass graft.  In August 1996, the Veteran had an aortic valve replacement due to aortic stenosis and aortic insufficiency due to a calcified aortic valve. 

On VA examination June1997, the diagnosis was aortic valve replacement with some degree of stenosis and regurgitation, which was symptomatic with very minimal exertion. 

VA records show that in August 1999 and in March 2000 an echocardiogram showed that the left atrium was mildly enlarged; the left ventricle was normal size with normal systolic function; the right ventricular systolic function was well preserved; the bioprosthetic aortic valve was well seated; the peak transvalvular gradient was 11 mmHg; no aortic regurgitation was detected; the mitral leaflet was mildly thickened, but there was no mitral regurgitation; 



the tricuspid valve appeared normal without regurgitation; there was a trivial posterior pericardial effusion.  The impression was normal left ventricular systolic function and bioprosthetic aortic valve with apparent normal function. 

VA records show that in December 2000 an electrocardiogram showed normal sinus rhythm with frequent premature ventricular contractions.

In March 2001 on a cardiac nursing note, the Veteran had chronic angina and shortness of breath. 

Nursing home records show that on June 1, 2001, the day the Veteran died, the final diagnoses were coronary artery disease, congestive heart failure, chronic obstructive pulmonary disease, and pulmonary edema.

If after a review of the record, an opinion is not possible without resort to speculation, the VA cardiologist is asked to clarify whether the requested opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.




2.  After completion of the foregoing, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 




_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal. 38 C.F.R. § 20.1100(b)  (2010). 



Department of Veterans Affairs


